DICKINSON, District Judge.
This is a still case. There is no controversy over the commission of the offense. The question is the guilty participation of the appellant. The indictment charged the usual phases of the offense. There are four counts. The third count was quashed on motion of defendant. A motion to quash the second count was denied. There were a number of defendants. A severance was allowed, and the case went to trial against Edward Rader alone. At the close of the case the court denied the motion of the defendant for a directed verdict. The jury returned a verdict of guilty on counts 1, 2, and 4, and the defendant was sentenced. The main ground of the appeal is the assignment that the evidence was insufficient to connect the defendant with the illicit still which had been set up. There was evidence that the defendant had hired a man who worked at the still and evidence that he had negotiated the lease of the premises. It is true that this latter testimony was contradicted by the defendant and his witnesses. As, however, the trial judge truly commented, in denying defendants a motion for a directed verdict, the evidence and testimony were for the jury.
The assignments of error are all overruled, and the judgment and sentence af firmed.